              Case 1:17-cv-01342-KBJ Document 22 Filed 03/24/20 Page 1 of 1




      The United States of America,
      ex rel. Scott Kreller
                       Plaintiff(s)
                                                                             7-cv-01342 (KBJ)



          Industries, LLC d/b/a Leonie
  (Arlington Co.), d/b/a The Leonie Group
                     Defendant(s)




(Defendant’s name and address) Leonie Industries LLC
                                  Crossways Blvd, Suite 250
                              Chesapeake, VA 23320




                                      Wisconsin Avenue, NW

                                                       7




                                                              CLERK OF COURT

    03/24/2020                                                /s/Jackie Francis
                                                                     Signature of Clerk or Deputy Clerk
